Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00095-CV

                         LEYENDECKER CONSTRUCTION, INC.,
                                    Appellant

                                                v.

   Elvia BERLANGA, Individually, and as Personal Representative of the Estate of Vicente
              Berlanga, Jr., and Next Friend of Paulina Berlanga, a minor,
                                        Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 12-03-27240-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is REVERSED and this case is REMANDED to the trial court for proceedings consistent
with this opinion.

       SIGNED August 7, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice